       Case 1:19-cv-01017-KG-CG Document 15 Filed 09/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


SANDRA M. HARTWIG,

      Plaintiff,

vs.                                                              No. CV 19-1017 KG/CG

ONPOINTE,

      Defendant.

                                   DEFAULT JUDGMENT

      Having granted in part Plaintiff Sandra Hartwig’s Motion for Default Judgement [sic]

(Doc. 12) by entering a Memorandum Opinion and Order contemporaneously with this Default

Judgment,

      IT IS ORDERED that

      1. Default Judgment is entered against Defendant OnPointe on the ADEA retaliation

            claim in the amount of $122,211.17; and

      2. This case is now terminated.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
